DETAILED ACTION

Notice of Allowance
Applicant's amendments and remarks, filed on 09/02/2021, are acknowledged. Applicant's arguments have been fully considered and are persuasive. All claim rejections and/or objections from the previous non-final Office action mailed 03/02/2021 are hereby withdrawn for the following reasons. Accordingly, this application will be passed to issue on allowed claims 1-4, 7, 9, 10, and 12-15. 
Status of Claims
Claims 1-4, 7, 9, 10, and 12-15 are allowed. 
Claims 5-6, 8, and 11 have been cancelled. 
REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance: 
The following prior art made of record and not relied upon is additionally considered pertinent to applicant's disclosure:
Mangoubi et al. (US2013/0183707), which teaches methods of quantifying cellular appearance, validating identity with known biomarkers, allowing automated classification of cells, automated segmentation, and delineation of the borders of a cell colony.
Li et al (US2009/0063376), which teaches methods for establishment of causal regulation network using time series microarray data. 
Imoto et al. (US2003/0219764), which teaches methods for analyzing complex biological information, including gene networks and determining edge effects to more accurately provide network information between expressed genes.
Schadt et al. (Nature Reviews Drug Discovery, 2009, volume 8, pages 286–295), which reviews methods for large-scale generation and integration of genomic, transcriptomic, proteomic, signalling and metabolomic data for construction of complex gene networks for understanding the molecular basis of disease. 
The primary reason(s) for allowance is that the closest prior art of record Zhu et al., Gardner et al., Mangoubi et al. (US2013/0183707), Li et al (US2009/0063376), Imoto et al. (US2003/0219764), and Schadt et al. do not reasonably teach or suggest the combination of 
The secondary reasons for allowance of the claims are as follows:
The claims have been fully considered with regards to 35 U.S.C. 101 and are directed to statutory subject matter in view of applicant’s amendment of claim 1, filed 09/02/2021, which requires validating the mechanism of action by confirming directed primary target interaction in a tissue. When read in light of the specification (page 25 and Figure 6), the examiner interpreted this step to be an integration of the judicial exception into a practical application. 
The rejection of claims 1, 2-4, 7, 9, 10, and 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for is withdrawn in view of applicant’s amendments filed 09/02/2021, which deleted the problematic language. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619